974 F.2d 1330
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Herbert H. BAUER, Assignee of Carolina ParachuteCorporation, Plaintiff-Appellant,andCAROLINA PARACHUTE CORPORATION, Plaintiff,v.GOODYEAR AEROSPACE CORPORATION;  Goodyear Tire & RubberCompany; Loral Corporation;  Loral CorporationEngineered Fabric Division; DivestedAerospace Corporation;  JohnDoes, Defendants- Appellees.
No. 92-1255.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  Sept. 15, 1992

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Hiram H. Ward, Senior District Judge.  (CA-89-799-D-C)
Herbert H. Bauer, Appellant Pro Se.
James Robert Fox, Bell, Davis & Pitt, P.A., Winston-Salem, North Carolina;  William D. Iverson, Covington & Burling, Washington, D.C., for Appellees.
M.D.N.C.
AFFIRMED IN PART, DISMISSED IN PART.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Herbert H. Bauer appeals from the district court's order dismissing his civil action for failure to prosecute, pursuant to Fed.  R. Civ. P. 41(b), and from the magistrate judge's order denying his request to extend the time for discovery.  Our review of the record and the district court's opinions discloses no abuse of discretion.  Accordingly, we dismiss this appeal as to Goodyear Tire & Rubber Company and affirm as to the other Appellees on the reasoning of the magistrate judge and the district court.  Bauer v. Goodyear Aerospace Corp., No. CA-89-799-D-C (M.D.N.C. Dec. 23, 1991 and Jan. 27, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART AND DISMISSED IN PART